Citation Nr: 1522197	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-25 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 27, 1990 RO decision awarding a noncompensable rating for a low back disability, now service connected as lumbar spondylosis.

2.  Entitlement to service connection for a right hip disability, to include as secondary to lumbar spondylosis.

3.  Entitlement to service connection for a left knee disability, to include as secondary to lumbar spondylosis.

4.  Entitlement to a rating in excess of 10 percent before February 13, 2013 and in excess of 40 percent after February 2013 for lumbar spondylosis.  

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a rating in excess of 30 percent for depressive disorder NOS.

7.  Entitlement to an effective date earlier than May 25, 2011 for radiculopathy of the right lower extremity.  

8.  Entitlement to an effective date earlier than February 13, 2013 for total disability based upon individual unemployability (TDIU).  

9.  Entitlement to an effective date earlier than February 13, 2013 for Dependents' Educational Assistance.  


REPRESENTATION

The Veteran represented by:  John Berry, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011, August 2013, and January 2014 rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a right hip disability, service connection for a left hip disability, an increased rating for lumbar spondylosis, an increased rating for right lower extremity radiculopathy, an earlier effective date for TDIU and an earlier effective date for dependents' educational assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The September 27, 1990 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.

2.  On May 25, 2011, the Veteran filed a claim for an increased rating for a low back disability, then service connected as residuals from a low back injury.

3.  In February 2013, a VA examination attributed the Veteran's right lower extremity radiculopathy to lumbar spondylosis; there was no claim or competent medical evidence that connected the Veteran's right lower extremity radiculopathy to lumbar spondylosis or service before the date the Veteran filed his increased rating claim for the lumbar spondylosis disability.  


CONCLUSION OF LAW

1.  Clear and unmistakable error is not shown in the September 27, 1990 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105 (2014).

2.  The criteria for an effective date earlier than May 25, 2011 for awarding service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

VA's duties to notify and assist are not applicable in CUE claims or motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

As to the Veteran's claim for an earlier effective date for radiculopathy, where, as here, the appeal stems from notice of disagreement with the award of the assignment of the effective date following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a supplemental statement of the case was issued in April 2014 2014 which set forth the diagnostic code criteria to be satisfied to warrant an earlier effective date for radiculopathy.

CUE in the September 27, 1990 Rating Decision

In a September 27, 1990 rating decision, the RO granted service connection for a low back disability, residuals of a low back injury, and determined the disability was non-compensable under Diagnostic Code 5292 because there was no loss of motion.  

Review of the record reflects that the Veteran did not appeal the September 27, 1990 rating decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1103 (2014).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Stated another way, to constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

The essence of the Veteran's argument is that VA failed to assign the correct diagnostic code for the Veteran's low back disability when it awarded service connection.  Had it done so, the Veteran argues, a compensable rating would have been awarded.  Upon review of the September 27, 1990 decision, the Board finds the Veteran's allegation is not supported.  

A review of the evidence and the RO's September 1990 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  Additionally, the law as it was interpreted at that time was correctly applied.  

The Veteran argues that medical records in 1990 reflect a diagnosis of intervertebral disc syndrome (IVDS), which at that time was rated under the schedular criteria of Diagnostic Code 5293.  In the alternative, the Veteran argues that the disability should have been rated under Diagnostic Code 5294 for sacro-iliac injury.  Had the RO applied either of these Diagnostic Codes, the Veteran contends his disability would have been granted a compensable rating of 10 percent.  The medical records, however, do not reflect a diagnosis of IVDS or sacro-iliac injury as the Veteran claims.  Rather, the RO relied upon the May 1990 VA examiner's conclusions.  The examiner noted that the Veteran had mild disc space narrowing and mild right sclerotic right sacroiliitis as well as the Veteran's report of constant pain since the original in-service injury with radiating pain occasionally up into the dorsal region and downwards into the left buttocks.  The examiner also noted that other than occasionally quitting early as a self-employed locksmith, the Veteran had no loss time at work and upon examination he had full range of painless motion.  The examiner concluded that the Veteran had low back pain following an old injury and did not make a diagnosis of IVDS.  Based upon the examiner's findings, the RO service connected the Veteran's disability as residuals of a back injury under Diagnostic Code 5292, limitation of motion.  Since the Veteran did not have any limitation of motion of his back, the disability was rated as noncompensable.

This was a correct application of the law (as it was then interpreted) to the correct facts and does not support a finding of CUE.  Essentially, the Veteran's arguments depend on factual findings that he assumes, but which are not clear from the record.  He is not arguing a misapplication of law, but rather wishes the Board to weigh the evidence anew.  He is basically asking the Board to apply medical knowledge to his disability and diagnose IVDS or sacro-iliac injury.  To do so, the evidence would have to be weighed differently.  Such a disagreement as to how the facts were weighed or evaluated cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(d) (3) (2014).  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Furthermore, neither the Veteran nor the Board is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).

Consequently, the Board finds that the record at the time of the September 1990 rating decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support a noncompensable evaluation for the Veteran's low back disability.  There is nothing in the evidence from the time of the September 1990 rating decision that would compel a conclusion, to which reasonable minds could not differ, that the disability should be rated as IVDS, awarding a compensable rating.  The Board reiterates that the standard for clear and unmistakable error requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).   Thus, there was no clear and unmistakable error in the September 27, 1990 Board decision granting service connection with a noncompensable rating.  Since there was no CUE in the September 1990 Board decision, the claim based on CUE must be denied.

Entitlement to an Earlier Effective Date for Right Lower Extremity Radiculopathy

The Veteran was awarded service connection for right lower extremity radiculopathy (radiculopathy) in an August 2013 rating decision, assigning an effective date of February 2013.  The date assigned arose from a VA examination for an increased rating for the Veteran's low back disability.  In a subsequent January 2014 rating decision, the RO assigned an effective date of service connection for radiculopathy of May 25, 2011, which is the date the Veteran filed his claim for a higher rating for his low back disability.  The Veteran, however, asserts the effective date of service connection for radiculopathy should be earlier.  

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

A formal claim is a specific claim in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1(p).

Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim.  38 C.F.R. § 3.157(b).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In April 1990, the Veteran filed a claim for service connection for a low back disability.  The Veteran did not file a claim for radiculopathy contemporaneous with the low back claim, nor was there any communication or action indicating the intent to apply for service connection for radiculopathy before the RO issued a rating decision.  In September 1990, the RO issued a rating decision granting service connection for residuals of a low back injury effective April 20, 1990, and awarded a noncompensable rating of 10 percent.  The Veteran also did not appeal the decision, nor was any new and material evidence submitted within a year and the rating decision is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

On May 25, 2011, the Veteran filed a claim for an increased rating for his low back disability, asserting that the severity of symptoms had increased, and he experienced right leg pain.  He therefore sought service connection for radiculopathy of the right lower extremity.  The Board notes that no other claims or writings nor medical records were received by VA from the date of notification of the 1990 ratings decision and the May 2011 claim by the Veteran.

In June 2011, after the Veteran filed his claim, VA received private medical records indicating that starting in February 2010, the Veteran received epidural injections to treat lumbar degenerative disc disease and right lower extremity radiculopathy.  He had complaints of right leg numbness and pain starting in September 2008 after he suffered a workplace accident.  He may have had the onset of radicular symptoms after a May 2002 work accident, but that is based upon the history by the treating physician in 2008.  The private physician diagnosed right sided L-5 radiculopathy in August 2010

Although the Veteran argues that the effective date should be earlier than May 2011, the evidence does not establish a claim for radiculopathy was received by VA any earlier than May 2011.  There was no writing from the Veteran, formal or informal seeking service connection for radiculopathy and there is no document discussing radiculopathy that the Board could find as an informal claim received by VA within one year of separation.  The date of separation cannot be the effective date as the Veteran did not file any claim, for his back or for radiculopathy, within one year after separation from service, that is, by April 1986.  Thus, the date of entitlement for service connection for radiculopathy is the effective date under VA regulations.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

When he did file a claim for his low back in 1990, as noted, he only claimed the low back.  The Veteran complained about pain radiating down into at least his buttocks but the examiner noted painless range of motion and did not make a diagnosis of radiculopathy.  Accordingly, the RO issued a rating decision in September 1990 awarding service connection only for the low back and as noted, that decision is now final.  

The Veteran apparently seeks to have the radiculopathy diagnosis service connected to the time when he first sought treatment, which is 2008 or possibly 2002.  Not until 2011 did VA receive these private records, which is after the Veteran filed his claim.  Further, not until the 2013 VA examination is there an opinion that the Veteran has right lower extremity radiculopathy attributed to his low back disability.  

After careful review of the file, the Board finds that there is no correspondence, communication, or action from the Veteran before May 2011, which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for radiculopathy.  

Therefore under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claim, which is May 25, 2011, the date VA received statements from the Veteran asserting the amount of compensation he received for his low back disability does not adequately cover the symptoms, residuals, and their severity.  As a result of this increased rating claim, evidence developed that not only established radiculopathy as a disability, but also that it was caused by the low back disability, raising the issue of service connection.  The earlier 1990 claim did not demonstrate this type of evidence to establish an informal claim for service connection for radiculopathy of the right lower extremity.  

The Board further finds that there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application for service connection for radiculopathy and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (final decision will be reconsidered when subsequently acquired uniform service records).  The record also does not reveal any earlier claims by the Veteran for radiculopathy or a communication or action from the Veteran indicating an intent to claim service connection for radiculopathy.  

Therefore, due to finality, 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to May 25, 2011, and there is no factual or legal basis to assign an effective date before May 2011 based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this instance, the grant of service connection for radiculopathy was part and parcel of his claim for a higher rating for his low back disability, and the 2013 VA examination provided the medical evidence to support the claim.  Under those circumstances, the date of filing for an increased rating becomes the effective date for an award of service connection.  Stated another way, when the Veteran filed his claim for an increased rating for his low back disability on May 2011, that became the date of receipt for his claim of service connection for radiculopathy and therefore the effective date for service connection for radiculopathy.  38 C.F.R. § 3.400 (b) (2).  

Therefore, the evidence does not support an effective date for service connection for right lower leg extremity radiculopathy before the increased rating claim for the low back filed on May 25, 2011 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

The claim that the September 27, 1990 rating decision contained CUE is denied.

Entitlement to an effective date earlier than May 25, 2011 for service connection for right lower extremity radiculopathy is denied.




REMAND

The Veteran has filed for service connection for the right hip and the left knee, contending that both disabilities are either directly connected to service or were caused or aggravated by the Veteran's service connected disability.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The examiner must offer opinions on direct service connection, but also whether a given disability is aggravated by another service connected disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  

Rating decisions and the statement of the case refer to review of records from the VAMC from April 2011 to September 2011.  The file has VAMC records from May 2008 to November 2013.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

There is also documentation that the Veteran is receiving benefits from the Social Security Administration.  The only Social Security Administration record in the file is the decision of the Administrative Law Judge, which notes the veteran's low back and mental health disabilities play a role in his employability.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran in the remanded claims, including his claim for a higher rating for his mental health disability, and the RO should request the Social Security Records upon remand.

As to the Veteran's claims for earlier effective dates for TDIU and dependents' educational assistance, the Board finds these claims are inextricably intertwined with the other issues. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Thus, these two issues must also be remanded

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from May 2008 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request records from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Schedule the Veteran for a VA examination for the joints.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail with a complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has a current orthopedic disability of the right hip and the left knee, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current orthopedic disability began in service, was caused by service or is otherwise related to service. 

The examiner must specifically discuss the relationship between any diagnosed orthopedic disability of the left knee and the treatment in service in August 1983 and later, in November 1986.  The examiner is also asked to specifically discuss the clinical significance of two all-terrain vehicle accidents in January 1986 and February 1987.

If the examiner concludes any diagnosed orthopedic disability of the right hip or left knee is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any diagnosed orthopedic disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to discuss the Veteran's contention that his back and radiculopathy caused him to favor the left side, thus resulting in the left knee disability and the Veteran's contention that his back and radiculopathy directly resulted in the right hip disability.   

A complete rationale for any opinion offered should be provided

4.  Once the foregoing development is completed, readjudicate the claims for service connection for a right hip disability, service connection for a left knee disability, increased rating for lumbar spondylosis, increased rating for radiculopathy, increased rating for depressive disorder, an earlier effective date for TDIU and an earlier effective date for dependents' educational assistance.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


